We are fortunate at this time to have Mr. Amerasinghe as President, for his long experience can so significantly assist in guiding our deliberations during this momentous session of the General Assembly. It is fitting, too, that his country, Srilanka, which has been charged with the task of co-ordinating the affairs of the non-aligned movement, should provide an essential link to facilitate, here at the United Nations, the implementation of the mature decisions that were taken at Colombo. I entertain every hope that this Assembly will not prove to be below the level of events and that the results of our deliberations will reflect those tenets of justice for which we all strive.
305.	It also gives me particular pleasure to welcome into our midst the new State, the Republic of Seychelles. We look forward to working with it in the years ahead in this Organization in advancing the objectives of peace, security and development.
306.	This session of the United Nations General Assembly, I feel, will go down in history as one of significance and importance to the question of freedom in southern Africa. As this question so well illustrates, all the difficulties which confront us in the contemporary international system can. be traced to one strategic dilemma which faced the victorious Powers at the conclusion of the Second World War. It was very clear after Potsdam that the gravest threat to peace was the defend perceptions of those who saw the world in terms of an ideological confrontation between so-called free and unfree societies. This legacy informed all the important changes in the world since 1945: the Chinese revolution, the Algerian revolution, the Cuban revolution, the Viet Nam revolution. Wherever a people strove to end the process of exploitation and to devise strategies of development that would increase their control over their natural resources and to realize fully their human dignity wherever these existed, the issues were approached from the standpoint of the elimination or, alternatively, the expansion of socialism. Looking back on this period we may well wonder at the prodigious expenditure of life- energy over mere matters of terminology and nomenclature.
307.	The Rhodesian rebel leader, Ian Smith, said in a broadcast on 24 September this year:
"Dr. Kissinger assured me that we shared a common aim and a common purpose, namely to keep Rhodesia in the free world and to keep it from Communist penetration".
It is significant that Smith did not say that the United States and Rhodesia shared the common aim that the black majority should be free and that the will of the black majority should prevail. That, after all-black majority rule should be the common aim. If this session of the United Nations General Assembly achieves anything-and I feel sure that it will achieve much its most outstanding contribution to progress on this planet could be the universal acceptance that the fight for freedom and for material equality is waged at a level beyond the strategic imperatives of competing ideologies.
308.	Individual freedom has this characteristic: its claims are universal. I say emphatically that neither the present position in Rhodesia nor the position envisaged by the Anglo-American proposals is consistent with any definition of freedom, with any definition of democracy, or with any definition of justice. Guyana wishes to make its position dear. We completely endorse the action taken by the five front-line States of Angola, Botswana, Mozambique, Zambia and the United Republic of Tanzania in reaffirming the sole conditions under which majority rule can be installed in Rhodesia through negotiation. Either Smith accepts these now or the war will be intensified until inevitable victory. It was perhaps asking too much that the Secretary of State of the United States of America should succeed where other Fearless Tigers had failed ignominiously. In the sense that we are told that the so-called Anglo-American proposals stem from a desire to prevent a racial war in southern Africa in that sense, I do not impugn the motives of the architects of those proposals. What I question is their judgment.
309.	The character, the attitude, the stubbornness and the short-sightedness of the rebel in Rhodesia have been well documented. Here is a man who has defied international opinion for more than a decade, has been buttressed by international monopoly capital and has vainly sought to suppress in Zimbabwe those very instincts that in 1776 led to the birth of the United States of America. George Washington was not told on the eve of victory that he could have freedom in two years; Patrick Henry was not told that the alternative to immediate liberty was a temporary quasi-slavery. Yet here, 200 years later, a solution is offered to a problem of freedom that envisages transitional government with built-in minority power structures, with cessation of armed struggle, with the lifting of sanctions and-"the most unkindest cut of all"-economic aid as a sweetener and an incentive.
310.	It is unreasonable to expect that Ian Smith will negotiate power away from himself except when faced with the final acceptable casualty. It is equally unreasonable to expect that armed fighters of the majority will Jay down their arms before the acquisition of majority rule. Those are the lessons to December 1974 and those are the lessons of September 1976.
311.	But Rhodesia, important though it is, is not at the heart of the problem of southern Africa. To discuss the freedom of the majority in Rhodesia it is necessary to speak to Vorster; to install freedom in Namibia it is necessary to confront Vorster; and it is Vorster who temporarily rides roughshod over the majority in South Africa itself. The core of the entire problem of southern Africa is apartheid - the economic, political, social and ethical justification for what passes for government in southern Africa.
312.	It is hoped that no assurances were given to South Africa, expressly or implicitly, in support of the apartheid system, in order to facilitate the so-called negotiations with Ian Smith. Guyana remains resolutely opposed to apartheid, implacably opposed to the "bantustan" system, and firmly determined to ostracize those who have sporting and cultural links with South Africa so long as this modern-day version of slavery persists. So long as there is minority rule, whether in South Africa or in any other part of southern Africa, the people of Guyana will ally themselves with all opponents of that system and will support the liberation struggles of the oppressed majority.
313.	It has been announced that the first of the "bantustans" will be given a kind of portmanteau independence on 26 October of this year. Needless to say, Guyana will not recognize any such puppet creation. We are aware that there are some who will seek to justify some kind of recognition on tactical grounds perhaps, or on military strategic grounds. At Colombo, 85 countries of the non- aligned movement denounced that maneuver for what it is a transparent fraud. We feel confident that the rest of the international community will do likewise.
314.	The continuing conflagrations in the Middle East have increased the value of the communication routes around the Cape of Good Hope. This fact, together with the mineral wealth of South Africa, has blinkered the vision of those who pay lip-service in their opposition to apartheid. How much longer can they indulge in such sophistry in the face of the intensive struggle in southern Africa and the brutal continuing slaughter perpetrated by a Fascist Government in the segregated areas in South Africa? Is it not ironic that the freedom of the majority in Zimbabwe should be considered in dialog with him who brings to the negotiating table hands stained with the blood from massacres in Sialola, massacres in Soweto and massacres in Capetown?
315.	In Namibia, where the illegal occupation still continues and where the South Africans are smarting from the trouncing they received in Angola, a so-called constitutional conference has been held. My delegation denounces that conference as having no meaningful relationship to the future of Namibia. We support the South West Africa People's Organization as the legitimate representative of Namibia. We support the United Nations Council for Namibia and the continuing efforts of the United Nations to obtain majority rule and independence within a single unitary State. Guyana supports the armed struggle in Namibia as the only viable option left to the oppressed majority. The Caprivi Strip, bristling with modern armaments, remains a threat to international peace; it must be dismantled. So long as it exists, so long will it remain an instrument for the repression of the aspirations of the Namibian people, and so long will it remain a base of operations against the front-line independent African States.
316.	In the Middle East the restoration of the rights of the Palestinian people remains the sine qua non of a just and lasting peace. Huddled in refugee camps, subjected to the crumbs of international compassion, the Palestinians still await the restoration and exercise of their inalienable national rights. My delegation expresses its profound concern over the situation prevailing in Lebanon and will continue to support all efforts aimed at terminating the fighting among brothers, at restoring peace and at safe-guarding the unity, territorial integrity and independence of Lebanon.
317.	We reiterate that peace in the Middle East must rest on the implementation of three principles: first, the right of the Palestinian people to a homeland; secondly, the right of all States in the area, including Israel, to exist within boundaries that are universally recognized; and, thirdly, the withdrawal of Israel from all Arab territories occupied since June 1967.
318.	Recently, the non-aligned movement held its Fifth Conference of Heads of State or Government at Colombo, Sri Lanka, in the Indian Ocean. Aware of the threat to the security of the States in the area posed by the concentration of naval and aerial strength in the Indian Ocean and on the communications route between those two great expanses of water in the world-the Atlantic and the Pacific-the non-aligned movement repeated its call that the Indian Ocean should be a zone of peace [see A/31/197, annex IV, resolution 11]. My delegation reaffirms its conviction that the implementation of that declaration on the Indian Ocean as a zone of peace would contribute substantially to the relaxation of international tensions.
319.	Speaking from this podium last year I ventured the opinion that in Cyprus the question of peace was related to the achievement of a consensus between the two communities, obtained without duress and achieved with-out coercion. Today, nearly a year later, little if any progress has been made in the inter-communal talks; colonization of the northern part of Cyprus has proceeded apace; and foreign armed forces, despite the unanimous call of the General Assembly, remain entrenched on the island. Force majeure predominates. The resolution that the Assembly adopted unanimously two years ago [resolution 3212 (XXIX)] continues to provide the only valid framework for a solution to this problem. Let us ensure that during the course of this Assembly appropriate action will be taken to implement the decisions that we have already discussed, formed and sought to have implemented.
320.	The tragedy of Cyprus is the tragedy of the interference by other States in the affairs of a small State. Techniques of destabilization are being mobilized against Governments which seek to free their economies from the stranglehold of imperialist control—Governments which seek to create systems of development which would abolish hunger, disease and poverty, which would restructure their societies so as to provide their peoples with the quality of life for which they yearn. The immediate objectives of such campaigns of destabilization are clear and unmistakable: they range from the comparatively unobtrusive change of key personnel to bloody events which sometimes culminate in such tragedies as the assassination of political leaders.
321.	The techniques used are also equally clear and equally unmistakable. The promotion of internal unrest with a view to the break-down of law and order; the fomenting of intraregional conflicts through client States; the financing and organization of hostile propaganda campaigns; the attacks on embassies and consulates; the manipulation of international markets; the restrictions on export capabilities; the frustration of bilateral and multi-lateral aid; the subversion of economic objectives by the machinations of transnational corporations all this arsenal of destabilizing techniques is aimed in the first instance at ensuring the continuation of a relationship of dependency between developed and developing countries, and in the second instance at yoking the legitimate aspirations of the peoples in developing countries to the strategic conceptions of larger nations.
322.	Most of the countries in the developing world were former colonies of Western Europe and the radicalization of their liberation struggle has therefore been in anti-West terns. This does not necessarily mean that those terms are pro-East. Similarly, most of those countries have adopted socialism as an internal strategy of development. This likewise does not indicate that they are anti-West or pro-East. At Colombo the golden thread running through all the resolutions and discussions was the determination of 85 countries not to sacrifice their sovereignty and independence on the altar of ideological nicety. We of the non-aligned movement have in effect chosen not to be for one side or the other. We have chosen to be ourselves. At Colombo, non-aligned countries denounced all forms of interference and emphasized the need for unremitting vigilance in this regard. Here in New York at this thirty-first session of the General Assembly I call on the Assembly to denounce these activities and I urge the international community to consider in earnest measures to safeguard the integrity and sovereignty of small States and to discourage all attempts to interfere with their right to pursue the paths they have freely chosen for themselves. This, after all, is one of the fundamental principles enshrined in the Charter, to which we all subscribe.
323.	But the security of developing States is inextricably linked with their economic survival and their economic advancement. My delegation feels that there can be no meaningful economic advance without the implementation of the new international economic order as adopted at the sixth special session. The non-aligned movement and the Group of 77 have tirelessly sought to bring home to those in the developed world, who are ever resistant to change, that the economic progress of the developing countries is in the security interests of the developed countries. The billions on this planet who live in the developing countries and whose existence is subjected to the constraints of the few who manipulate to their advantage the present day economic system those billions have pinned their hopes on the modest programs put forward in Nairobi and elsewhere. Their determination is adamant, inexorable and relentless. The International Monetary Fund and the Bretton Woods monetary system must give way to alter-native structures such as international development banks which are not geared to-the revival and reconstruction of Europe or to preferential arrangements for the developed marketing economies, but rather to the just distribution of the gains of an equitable global system.
324.	The crippling problem of debt and the servicing of debt have assumed a special urgency. Developing countries cannot afford to depart from their basic and fundamental demand made in Manila and Colombo earlier this year calling for measures of cancellation, rescheduling and the declaration of moratoria. We must eschew all attempts to deal with this problem by the divisive tactics of a case-by-case approach. We cannot afford to mortgage the future of unborn generations to the obligations of burden some capital repayments and crushing debt servicing, The time has come for a debt moratorium.
325.	On the important question of commodities, we reaffirm our unwavering commitment to the integrated program. We therefore deplore the equivocation on the part of some developed countries in respect of the negotiations to be held on the establishment of a common fund for buffer stocks, which, after all, remains the cornerstone of a viable integrated program. While we naturally hope for a change of attitude on the part of these countries during the forthcoming UNCTAD negotiations to permit the establishment of a fund supported by all countries, we are firmly committed nevertheless to proceeding with the establishment of a fund as advocated by the non-aligned countries should the forthcoming negotiations fail to yield satisfactory results.
326.	The Paris Conference on International Economic Co-operation, although hailed by some as the ideal forum for producing definitive solutions to the crucial inter-national economic issues has, after months of debate, produced only halting and insignificant progress. There are some who are prepared to sound the bugles of advance in the face of what is obviously a halt. My delegation therefore fully endorses the concern expressed by the non-aligned conference in Colombo over the slow progress made at the Conference. I wish to reiterate my well-known skepticism about the attempt to find solutions to the critical international economic issues outside the framework of the United Nations system, such as the one being attempted now in Paris. Instead, my Government considers that the United Nations is the legitimate forum for the settlement of such issues.
327.	There is a clear need for restructuring and technically improving the United Nations system. Basically the United Nations Is a political organization and changes must reflect political realities. If the Security Council is to become more effective, if its authority is not be diminished by the misuse of the veto in the service of narrow national interests, then restructuring is necessary. The early admission of the People's Republic of Angola and the Socialist Republic of Viet Nam would mark and advance the universality of the membership of the United Nations and would enable it to deal more effectively with the global issues that confront it.
328.	Non-aligned countries have always insisted on the importance of the United Nations as an effective instrument or promoting international peace and security and for harmonizing the interests and objectives of its Member States. The work of its various organs constitutes a co-ordinated attempt to share the future for the better condition of mankind on this revolving planet of ours.
329.	In the onward march of man there have been many obstacles, many hurdles. There have been many Vorsters; Smiths have abounded. We must not assign the attributes of victory to an ignominious surrender to false perceptions of defense.
330.	Peoples against whom the doors of meaningful negotiation have been closed have no other recourse but to resort to arms. The bell is tolling in southern Africa. The last call to prevent the blood-bath has died away, buffeted by the winds of insincerity. Soon -perhaps very soon- majority rule will prevail throughout southern Africa. Those who have sought to temporize with and accommodate the forces of oppression and reaction must heed these basic truths. Those who have died in this struggle have hallowed the ground beyond any powers of oratory and rhetoric. Guyana reaffirms here at this thirty-first session of the General Assembly its untiring support for those who strive for justice in southern Africa, for those who strive for the removal of racism as an ethos of government, for those who strive for the reaffirmation of the authority and respect of the United Nations, and for those who would perceive the unfolding logic of events. History is not side-tracked by spectaculars. The internal dynamics of the progress of mankind are dictating the results in southern Africa. We are proud to identify with those dynamics.
